Citation Nr: 1816504	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from June 1950 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded this matter in August 2017.  A Supplemental Statement of the Case (SSOC) was issued in January 2018.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was afforded a hearing by videoconference before the undersigned in April 2017.  A transcript is of record.

The Board has recharacterized the issue on appeal as entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability, rather than simply for Fuchs' endothelial dystrophy of the left eye.  Given the appellant's assertions, the evidence of record, and the outcome below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is in relative equipoise as to whether a left eye disability was caused by VA treatment and the proximate cause of such disability was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability due to VA treatment have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Veterans who sustain an additional disability as the result of VA hospitalization, medical or surgical treatment, vocational rehabilitation, or examination shall receive disability compensation in the same manner as if such disability or death were service connected.  38 U.S.C. § 1151.

A disability is a qualifying additional disability if 1) it was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment; or examination furnished to the veteran under any law administered by VA, and 2) the proximate cause of the disability was a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or b) an event not reasonably foreseeable.  Id.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and 1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The appellant contends that he developed a left eye disability as the result of VA treatment in March and April 2010, including Descemet's stripping endothelial keratoplasty (DSEK) surgery for treatment of Fuchs' endothelial dystrophy.

For the following reasons, the Board finds that VA treatment in March and April 2010 caused the appellant's left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis, and that the proximate cause of such was an event not reasonably foreseeable.

The appellant was afforded a VA examination in October 2017.  The claims file was reviewed.  The examiner explained that Fuchs' endothelial dystrophy was not caused by the 2010 VA treatment and did not worsen as a result of such.  Review of the medical evidence of record revealed that Fuchs' endothelial dystrophy of the left eye was present in 2008, and was not caused by subsequent VA treatment.  Fuchs' endothelial dystrophy progressively worsened from 2008 to March 2010, at which time DSEK was elected.  The procedure was performed in April 2010.  Such April 2010 treatment included a failed attempt on April 10, 2010, and a successful surgery on April 20, 2010.  Since April 20, 2010, the severity of Fuchs' endothelial dystrophy had remained stable.  Visual acuity in the left eye remained relatively stable both prior to and after the DSEK procedure.  Area of central graft of the left eye appeared to have improved.  Complaints of photophobia, eye pain, excessive tearing, and left upper eyelid ptosis developed after the April 20, 2010, DSEK procedure.

The Board observes that the Agency of Original Jurisdiction (AOJ) characterized the instant matter as entitlement to compensation under 38 U.S.C. § 1151 for Fuchs' endothelial dystrophy of the left eye, although the appellant's April 2011 claim was for a left eye disability in general.  In fact, during his April 2017 hearing, when asked if his understanding of issue on appeal was entitlement to compensation under 38 U.S.C. § 1151 for Fuchs' endothelial dystrophy of the left eye, the appellant responded, "something to do with the left eye, Judge."  As explained in the INTRODUCTION, the Board has recharacterized and broadened the issue.

The Board finds the examiner's opinion regarding Fuchs' endothelial dystrophy highly probative because it was based on a clinical examination of the appellant, a review of the claims file, consideration of the relevant medical history, and the opinion was accompanied by a detailed rationale.  There is no competent medical evidence to the contrary.

Thus, entitlement to compensation under 38 U.S.C. § 1151 for Fuchs' endothelial dystrophy of the left eye itself is not warranted because there is no additional disability.  Rather, Fuchs' endothelial dystrophy itself was present prior to the 2010 VA treatment at issue and the medical evidence of record indicates that there was no worsening of such following the 2010 VA treatment.  However, there was additional disability of the left eye as a result of the 2010 VA treatment for Fuchs' endothelial dystrophy.

The October 2017 VA examiner explained that additional disability in the form of left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis resulted from the 2010 VA treatment, including intraoperative left iris contact and the April 2010 DSEK procedures.

The examiner explained that, during VA treatment, contact with the left iris occurred.  The examiner explained that iris contact was an unforeseeable event.  Such resulted in superior iris loss and inferonasal and inferotemporal iridocorneal touch.  As a result, the appellant now experiences marked photophobia and epiphora such that he has difficulty keeping the left eye open.  Additionally, the appellant has marked left upper eyelid ptosis likely related to multiple surgical procedures, as evidenced in peer-reviewed medical literature.  

The examiner explained that this additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider.  The intraoperative increase in intraocular pressure which occurred on April 10, 2010, was an event that could not have been reasonably foreseen.  Per peer-reviewed medical literature, the pressure increase is a known potential, but not foreseeable, intraoperative complication during a DSEK procedure which necessitates cessation.  

The Board observes that the examiner stated that it was less likely than not that the additional left eye disabilities were due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in providing such care, or an event that was not reasonably foreseeable.  However, in the next sentence, the examiner stated that such additional left eye disabilities were a result of an event that was not reasonably foreseeable.  The examiner went on to explain that the intraoperative pressure increase during the initial April 10, 2010, DSEK procedure necessitated cessation of procedure prior to completion.  The April 20, 2010, procedure resulted in surgical iris atrophy, enlarged and ectopic pupil, and left upper eyelid ptosis.  Such complications were also not reasonably foreseeable; rather, they were complications which can occur but cannot be predicted.

The examiner concluded the medical opinion by again opining that it was at least as likely as not that the appellant currently exhibits, and has exhibited since April 2010, additional left eye disabilities due to an event that was not reasonably foreseeable.  The intraoperative pressure increase is not considered an ordinary risk of the treatment provided; and iris damage and ptosis are not considered ordinary risks either.  Peer-reviewed medical literature demonstrates that, though risk of iris damage and ptosis is present with repeated intraocular surgery, it is not an ordinary risk.  

The statement that it was less likely than not that the left eye disabilities were the result of an event not reasonably foreseeable appears to be a typographical error because the opposite is stated on multiple occasions elsewhere in the medical opinion.  Thus, affording the appellant the benefit of the doubt, the Board finds that the October 2017 VA medical examiner's opinion is that the appellant developed left eye disabilities due an event not reasonably foreseeable.

The evidence reflects that, comparing the appellant's condition before and after the VA medical care in question, he did not have appellant's left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis prior to the March and April 2010 medical treatment and he now has such.  Thus, there is evidence of additional disability.

The October 2017 VA medical opinion states that the appellant's left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis were caused by VA treatment.  In providing this opinion, the VA examiner reviewed the claims file and medical literature and examined the appellant.  

As the VA examiner explained the reasons for the offered conclusions based on an accurate characterization of the evidence of record, such opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record on this point.

The evidence thus reflects that the appellant's VA treatment caused left eye disabilities, to include left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis.

Finally, turning to whether the proximate cause of the additional disability resulting from VA medical treatment was an event not reasonably foreseeable, the October 2017 VA examiner explained that the development of the appellant's left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis was not reasonably foreseeable.

This opinion is also supported by an adequate rationale and is entitled to substantial probative weight, and there is no contrary opinion in the evidence of record.  The weight of the evidence thus shows that the proximate cause of the additional disability resulting from VA medical treatment was an event not reasonably foreseeable.

The statute and regulation reflect that, if additional disability due to VA treatment is either caused by VA fault or the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C. § 1151 is warranted.  As the competent, probative evidence reflects that the appellant's left iris atrophy, surgical pupil ectopia, pupil enlargement, and left upper eyelid ptosis were caused by the VA treatment and were the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability is warranted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a left eye disability is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


